 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7           nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                              18-CR-223-TUC-RCC (DTF)
12                           Plaintiff,
                                                           GOVERNMENT’S REQUEST
13           vs.                                              FOR DISCLOSURE
14                                                       (Pursuant to Fed. R. Crim. P. 16(b))
     Scott Daniel Warren,
15
                            Defendant.
16
17          Now comes the United States of America, by and through its undersigned attorneys,
18   and hereby states that the defendant has requested disclosure under Fed. R. Crim. P.
19   16(a)(1), and that the government has complied with these requests and acknowledges its
20   continuing duty to disclose.
21          Wherefore, the United States of America hereby requests pursuant to Fed. R. Crim.
22   P. 16(b), that the defendant provide the government with the following:
23          1.      Documents and Tangible Objects. Permit the government to inspect and copy
24   or photograph all books, papers, documents, photographs, tangible objects, or copies or
25   portions thereof, which are within the possession, custody, or control of the defendant and
26   which the defendant intends to introduce as evidence in chief at the trial. Fed. R. Crim. P.
27   16(b)(1)(A).
28
 1          2.     Reports of Examinations and Tests. Permit the government to inspect and
 2   copy or photograph any results or reports of physical or mental examinations and of
 3   scientific tests or experiments made in connection with the particular case, or copies
 4   thereof, within the possession or control of the defendant, which the defendant intends to
 5   introduce as evidence in chief at the trial or which were prepared by a witness whom the
 6   defendant intends to call at the trial when the results or reports relate to that witness’
 7   testimony. Fed. R. Crim. P. 16(b)(1)(B).
 8          3.     Expert Witnesses. Disclosure of a written summary of testimony the
 9   defendant intends to use under Fed. R. Evid. 702, 703 and 705 at trial. This summary must
10   describe the opinions of the witnesses, the bases and reasons therefore, and the witnesses’
11   qualifications. Fed. R. Crim. P. 16(b)(1)(C).
12          4.     Continuing Duty to Disclose. Prompt notification of the existence of
13   additional evidence or material that is subject to discovery or inspection under Fed. R.
14   Crim. P. 16, up to or during trial.
15          Respectfully submitted this 10th day of May, 2019.
16
                                                MICHAEL BAILEY
17                                              United States Attorney
18                                              District of Arizona
19                                              /s/ Anna R. Wright & Nathaniel J. Walters
20
                                                ANNA WRIGHT &
21                                              NATHANIEL J. WALTERS
22                                              Assistant U.S. Attorneys

23
24   Copy of the foregoing served electronically or by
     other means this 10th day of May, 2019, to:
25
     All ECF participants
26
27
28


                                                 -2-
